288 So. 2d 467 (1974)
John HORTON
v.
STATE of Mississippi.
No. 47594.
Supreme Court of Mississippi.
January 14, 1974.
Eddie H. Tucker, Jackson, for appellant.
A.F. Summer, Atty. Gen., by Karen Gilfoy, Sp. Asst. Atty. Gen., Jackson, for appellee.
GILLESPIE, Chief Justice:
John Horton was tried and convicted in the Circuit Court of Hinds County of assault with a deadly weapon with intent to kill and murder, and was sentenced to ten years in the penitentiary. The evidence was more than ample to support the verdict.
It is contended that the testimony that Horton was wanted on a felony charge when the officer attempted to arrest him should not have been admitted. Officer J.R. Wilkins was shot three times by Horton after Wilkins lost his gun while pursuing Horton in an effort to arrest him. Officer Wilkins testified that the justification for *468 the attempt to arrest Horton was that Horton was wanted on a felony charge.
Ordinarily testimony which shows, or tends to show, the commission by the accused of another crime is not admissible. One of the exceptions to this rule is that proof of such other crime is admissible if it sheds light upon the motive for the commission of the crime charged in the indictment. Tanner v. State, 216 Miss. 150, 61 So. 2d 781 (1953). Proof that defendant is guilty of another crime is admissible when that fact (1) tends to show that the deceased officer had a right to arrest the appellant without a warrant, or (2) tends to show that the accused knew why he was being arrested, and therefore sheds light on the motive for the commission of the crime for which accused is being tried. White v. State, 70 Miss. 253, 11 So. 632 (1892).
We find no reversible error, and the case should be and is affirmed.
Affirmed.
SMITH, ROBERTSON, SUGG and BROOM, JJ., concur.